UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRANDON E. OGBOLU,
                                Plaintiff,
                                                                   21-CV-1697 (JPO)
                      -v-
                                                                         ORDER
 COLUMBIA UNIVERSITY IN THE
 CITY OF NEW YORK, et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

        Plaintiff Brandon E. Ogbolu recently filed two letters in this action: (1) requesting help

enrolling in the CM/ECF introduction course, and (2) asking why the Second Amended

Complaint does not appear on PACER. (Dkt. Nos. 37, 37.) The Court addresses each in turn.

        With respect to the CM/ECF introduction course, instead of enrolling for the online

course, Plaintiff may instead simply review the information contained at the links listed under

“Online Learning” on the right-hand side of the ECF training webpage (accessible at the

following link: https://nysd.uscourts.gov/programs/ecf-training). After reviewing this

information, Plaintiff may then certify that he has “completed the Court’s CM/ECF introduction

course” in the Motion for Permission for Electronic Case Filing, which he should then file on the

docket. Should he encounter any difficulties, Plaintiff may contact the ECF Help Desk at (212)

805-0800.

        With respect to the PACER issue, the Court has reviewed the docket and sees the Second

Amended Complaint at Docket Number 35. The document should appear on PACER shortly, if

it is not already there.

        SO ORDERED.

        May 28, 2021
